DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/17/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 4-26, and 28-32
Withdrawn claims: None
Previously cancelled claims: 2, 3, and 27
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1, 4-26, and 28-32
Currently rejected claims: 1, 4-26, and 28-32
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 20-22, 24-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014).
Regarding claim 1, GRAS Notice discloses an allulose syrup comprising a dry solids content (i.e. brix value) of 30.0% minimum that comprises allulose in an amount >10.0% by weight on a dry solids basis, and wherein the pH may be in the range from 3.0-7.0 (p. 5, Product 2 – Liquid Form table). The ranges encompass the claimed ranges of a dry solids content of 70-80% by weight, allulose in an amount of at least 90% by weight on a dry solids basis, and a pH of from 3.0-5.0, respectively. Since the disclosed ranges for the total dry solids content and allulose content are relatively broad, the disclosure is not considered to disclose the claimed ranges with sufficient specificity to anticipate the claim. MPEP 2131.03 II. However, the claimed ranges would at least be prima facie obvious in light of the disclosure, which would render claim 1 obvious to a skilled practitioner.
As for the claimed shelf life, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed syrup and that of the GRAS Notice are substantially identical in composition, the claimed shelf life is presumed to be inherent. As such, the claimed shelf life of at least 3 months for compositions comprising an allulose content of >80% by weight on a dry solids basis is considered to be obvious to a skilled practitioner due to being presumed as being an inherent property of the syrup disclosed in GRAS Notice.
As for claims 4-9 and 30-32, the disclosed ranges detailed in relation to claim 1 encompass the claimed ranges. As such, the claimed ranges and consequently the claims are considered obvious to a skilled practitioner according to the same rationale detailed for claim 1.
As for claim 20, GRAS Notice effectively discloses the composition of claim 1 as described previously, which implicitly includes a process for producing such a syrup that simply comprises: providing the syrup, adjusting the dry solids content so that it is from 70-80% by weight, adjusting the allulose content such that it is present in an amount of at least 90% by weight on a dry solids basis, and controlling the pH of the syrup so that it is from 3.0-5.0 (p. 4, ¶1; p. 5, Product 2 – Liquid Form table; p. 6).
As for claims 21 and 22, the disclosed ranges detailed in relation to claims 1 and 20 encompass the claimed ranges. As such, the claimed ranges and consequently the claims are considered obvious to a skilled practitioner according to the same rationale detailed for claims 1 and 20.
As for claim 24, GRAS Notice discloses using the allulose syrup in the preparation of a food or beverage product (p. 2, ¶3), which implicitly involves adding the syrup to the food or beverage.
As for claim 25, GRAS Notice discloses a food or beverage product comprising an allulose syrup according to claim 1 and at least on additional food or beverage ingredient (p. 2, ¶4).
As for claim 26, GRAS Notice discloses the additional ingredient as including water (p. 2, Table 1, where beverages would include water).
As for claims 28 and 29, GRAS Notice effectively discloses the composition of claim 1. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed syrup and that of the GRAS Notice are substantially identical in composition, the claimed shelf life is presumed to be inherent. As such the claimed shelf life of at least 3 months for compositions comprising an allulose content of >90% by weight on a dry solids basis (claim 28) and >95% by weight on a dry solids basis (claim 29) is considered to be obvious to a skilled practitioner due to being presumed as being an inherent property of the syrup disclosed in GRAS Notice.
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Fujihara et al. (U.S. 2009/0304891 A1).
Regarding claim 10, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 1000 ppm hydroxymethylfurfural (HMF).
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having an HMF content of less than 1000 ppm. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 0% would be obvious. Accordingly, the production of an allulose syrup with less than 1000 ppm HMF would be obvious to a skilled practitioner, especially where the present specification indicates that such an impurity materializes only upon extended storage of such a syrup (Specification, p. 2, ll. 27-30).
Regarding claim 12, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 10 ppb isovaleraldehyde.
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having an isovaleraldehyde content of less than 10 ppb. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 0% would be obvious. Accordingly, the production of an allulose syrup with less than 10 ppb isovaleraldehyde would be obvious to a skilled practitioner.
Regarding claim 13, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 2 ppb 2-aminoacetophenone.
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having a 2-aminoacetophenone content of less than 2 ppb. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 0% would be obvious. Accordingly, the production of an allulose syrup with less than 2 ppb 2-aminoacetophenone would be obvious to a skilled practitioner.
Claims 11, 14-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Freedman (“Sulphur Dioxide in Foods and Beverages: Its Use as a Preservative and Its Effect on Asthma,” Br. J. Dis. Chest (1980) 74, 128-134).
Regarding claim 11, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising sulfur dioxide in an amount of from 0.1-20 ppm.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1) in an amount as high as 350 ppm (p. 132, ¶3).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide in an amount of 0.1-20 ppm to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur dioxide in an amount of 0.1-20 ppm to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner.
Regarding claim 14, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising one or more additives.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide as an additive to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur dioxide as an additive to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner.
As for claim 15, the sulfur dioxide of Freedman is described as being a preservative and antioxidant (p. 128, ¶¶1-2), which indicates that sulfur dioxide would be a stability-enhancing additive.
As for claim 16, Freedman disclose that sulfur dioxide as being added in an amount as high as 350 ppm (0.035% by weight) (p. 132, ¶3), which falls within the claimed range of around 0.01-2.0% by weight.
As for claim 17, Freedman discloses the sulfur dioxide as being an anti-oxidant (p. 128, ¶¶1-2).
Regarding claim 23, GRAS Notice effectively discloses the process of claim 20.
The reference does not explicitly disclose the process as comprising adding one or more additives to the syrup.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide as an additive to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur dioxide as an additive to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Freedman (“Sulphur Dioxide in Foods and Beverages: Its Use as a Preservative and Its Effect on Asthma,” Br. J. Dis. Chest (1980) 74, 128-134) as applied to claims 17 and 14 above, and further in view of Oshima et al. (Oshima, H., Ozaki, Y., Kitakubo, Y., and Hayakawa, S., “Decrease in the D-Psicose Content of Processed Foods Fortified with a Rare Sugar,” Food Science and Technology, 20 (2), 415-421 (2014)).
Regarding claim 18, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising buffer at a concentration of around 0.01-2.0% by weight.
However, Oshima et al. suggests that compounds such as D-psicose are easily degraded via the Maillard reaction (pp. 415-416, bridging paragraph), and indicates buffers may be utilized to modify the pH of such compositions (p. 416, column 2, ¶1). Oshima et al. found that “higher initial pHs resulted in higher levels of D-psicose degradation, browning” (p. 417, column 1, ¶3 – column 2, ¶1) and concluded that D-psicose undergoes relatively minimal degradation in acidic environments (p. 420, column 1, ¶4).
It would have been obvious to one having ordinary skill in the art to add a buffer to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to minimize degradation of the syrup. Accordingly, a practitioner would be motivated to consult Oshima et al. for appropriate mechanisms for ensuring stability. Since Oshima et al. teaches the modification of pH via the addition of a buffer (p. 416, column 2, ¶1), the addition of a buffer as an additive to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner. As for the claimed concentration, Oshima et al. indicates the degree of degradation is dependent on the initial pH of the composition (p. 417, column 1, ¶3 – column 2, ¶1), which would consequently be dependent on the concentration of the buffer. As such, the buffer concentration is thus considered a result-effective variable subject to optimization that would thus be obvious to a skilled practitioner according to the desired degree of buffering capacity in order to minimize D-psicose degradation. MPEP 2144.05 II B. The claimed buffer concentration of around 0.01-2.0% by weight would thus be obvious to a skilled practitioner.
 Regarding claim 19, Oshima et al. discloses the use of sodium acetate/acetic acid as a buffer (p. 416, column 2, ¶1). The incorporation of such a buffer would be obvious for the reasons detailed previously in relation to claim 18. Thus, the use of an additive that is acetic acid and salts thereof would be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1, 4-9, 20-22, 24-26, and 28-32 over GRAS Notice; claims 10, 12, and 13 over GRAS Notice and Fujihara et al.; claims 11, 14-17, and 23 over GRAS Notice and Freedman; claims 18 and 19 over GRAS Notice, Freedman, and Oshima et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the ranges for concentration, purity, and pH in the GRAS Notice are so broad that the encompass a very large number of possible distinct compositions, such that the claimed syrup should be considered a narrowly-defined species that would be non-obvious over the alleged genus disclosed by the reference (Applicant’s Remarks, p. 7, ¶3 – p. 8, ¶2; Pohrte Declaration, ¶¶20-31).
At the outset, the section of MPEP § 2144.08 asserted by Applicant that if a disclosed range is “so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly disclosed a genus” is not applicable to the present analysis. There is no apparent scenario wherein a composition that is limited in terms of, e.g., concentration, wherein there are no incremental amounts within the range but instead the range merely comprises a continual spectrum of values, could be characterized as having “distinct compositions”. Altering the concentration does not result in a distinct composition. For a given range of concentrations, there is no limit on the number of incremental changes that may be achieved, regardless of how narrow the range may be. The disclosed range in the GRAS Notice of >10.0% allulose on a dry solids basis content is effectively no different than the claimed range of “at least 90% by weight on a dry solids basis” in terms of whether they disclose “distinct compositions”. Even a range of “at least 90% by weight” effectively comprises an unlimited number of intermediate concentrations. The same rationale applies to a range of pH values. Further, the claimed pH value is merely half as broad as the disclosed pH range, which further weakens Applicant’s argument that the prior art ranges are particularly broad, while the claimed ranges are distinctly narrow. Applicant’s argument that the disclosed ranges should be considered a genus rely on an inappropriate characterization of the prior art relative to the claimed compositions and are consequently unpersuasive.
Applicant then asserted that Product 2 of the GRAS Notice “is not actually an individual product” (Applicant’s Remarks, p. 8, ¶3; Pohrte Declaration, ¶22).
However, Applicant’s assertion appears to be based on the notion that the disclosure of a range equates to disclosing “a product line, rather than a single product”, but according to the same rationale, the present claims are likewise directed to a “product line” due to merely claiming ranges for various limitations. There is no apparent reason why the disclosure of a range of suitable concentrations should not be considered to render obvious a syrup whose relevant ranges fall within those that are disclosed, which renders Applicant’s argument unpersuasive.
Applicant further argued that the disclosed Brix value in the GRAS Notice is not directly comparable to the concentration of a sugar syrup (Applicant’s Remarks, p. 8, ¶4 – p. 9, ¶2). Applicant asserted that it is “not possible to derive the total dry solids content of a syrup containing materials other than sucrose and water without empirically establishing the relationship between the Brix value and total dry solids content of the material” (Applicant’s Remarks, p. 9, ¶3; Pohrte Declaration, ¶23).
However, the reference is relied on for its teaching regarding a range of Brix values wherein only a minimum value of 30.0% is disclosed. While Applicant’s arguments are thought to be of greater relevance at low total dry solids content and/or Brix values that are close to the disclosed minimum, the asserted variation between dry solids content and Brix value at the upper end of the range would be of little to no consequence. Since the claimed range is a total dry solids content toward the higher end of the concentrations being from 70-80% by weight, Examiner maintains that the disclosed range of 30.0% minimum Brix is adequate to deem the claimed range obvious. Notably, Applicant does not assert that the claimed composition with a total dry solids content of 70-80% by weight would not have a Brix value that would fall within the disclosed range. 
Applicant then argued that the GRAS Notice does not disclose a high-purity allulose syrup, since up to 90.0% DSB may be some other material (Applicant’s Remarks, p. 9, ¶4). Applicant concluded that the reference discloses a mixed syrup that would primarily comprise other sugars, based partially on the recollection of the declarant’s memory of products commercially available at the time of filing of the present application (Applicant’s Remarks, p. 9, ¶5 – p. 10, ¶2; Pohrte Declaration, ¶24).
Applicant’s asserted implicit limitations on the allulose syrup disclosed in the GRAS Notice are not supported by the reference and improperly rely on unsupported assumptions regarding additional components in the composition. The reference plainly states that the product may have an allulose content of >10.0% DSB, which is not otherwise limited. No upper limit on the allulose content is disclosed. The product is obtained via “[s]eparation of allulose from sugars via separation chromatography” and “[i]on exchange or carbon purification and/or concentration by evaporator” (p. 6, Fig. 1, steps 5-6). No fair reading of the reference would conclude that there would be some implicit maximum purity or concentration of allulose short of 100% that could be attained. Examiner thus maintains that the reference is properly relied on as teaching a high-purity allulose syrup having the claimed allulose content.
Applicant’s speculation as to the correlation between commercially-available syrups available at the time of filing and the GRAS Notice does not alter the present patentability analysis. There is no basis for concluding that the disclosed allulose composition in the GRAS Notice is implicitly limited according to a syrup the company offered for sale that additionally comprised other sugars. Matsutani may have had other reasons for marketing a sugar that did not comprise allulose alone, such as economic considerations. Further, the broad disclosed ranges obviously allow for the presence of additional components when the allulose concentration is at the lower end of the disclosed range, but such compositions do not preclude compositions with higher allulose concentrations that also fall within the disclosed range. Applicant’s argument regarding the Matsutani product is unpersuasive.
Applicant further asserted that the GRAS Notice did not teach how to obtain a syrup having a “sufficiently high allulose content, sufficiently long shelf-life, and sufficiently low color formation to be supplied as a commercially viable high-purity allulose syrup” (Applicant’s Remarks, p. 10, ¶3; Pohrte Declaration, ¶¶26-27).
As noted previously, the reference discloses that the product may be obtained via “[s]eparation of allulose from sugars via separation chromatography” and “[i]on exchange or carbon purification and/or concentration by evaporator” (p. 6, Fig. 1, steps 5-6). Separation from other sugars via separation chromatography does not amount to any special knowledge beyond ordinary skill in the art. Even present claim 21 simply claims the step of “adjusting the allulose content” with no limit as to how such a step should be performed, further suggesting that such a step would be considered well within the ordinary skill in the art. Considered with the disclosed range of allulose content, Examiner maintains that the GRAS Notice is adequate for deeming the claimed composition obvious. Examiner further maintains that the shelf-life as claimed would likewise be obvious due to being presumed as being an inherent property on the basis that it is substantially identical to the prior art product.
The present claims do not require any minimum color formation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argued that a skilled practitioner would not be capable of producing a high-purity allulose syrup on the basis of the relatively broad ranges disclosed in the GRAS Notice, since the low end of the disclosed ranges may result in a composition comprising only about 3% allulose (Applicant’s Remarks, p. 10, ¶4 – p. 11, ¶1; Pohrte Declaration, ¶28).
However, the GRAS Notice plainly states at the outset that: “The common name of the notified substance is allulose or D-allulose or psicose or D-psicose, a highly purified form of allulose with small amounts of other related monosaccharides.” (p. 2, ¶1). As noted previously, the reference discloses that the liquid product may be obtained by “[s]eparation of allulose from sugars via separation chromatography” and “[i]on exchange or carbon purification and/or concentration by evaporator” (p. 6, Fig. 1, steps 5-6). Examiner maintains that the disclosed ranges are thus adequate for obtaining a purified allulose product having allulose concentrations toward the higher end of the disclosed ranges, especially when considered in the context of the description in the reference regarding the allulose being a “highly purified form” that is separated from other sugars. Applicant’s argument improperly diminishes the ordinary skill in the art and is consequently unpersuasive.
Further, for the purified powder of Product 3, the GRAS Notice states that it “is a white crystal or powder which is drying from the product 2” (p. 4, § 2.4), yet nonetheless still teaches that the allulose content is only >10.0% DSB (p. 5, table 2)—the same as that for the liquid Product 2. Such instruction clearly indicates that the disclosed allulose content ranges in the tables should be read as minimums but that the purities would be much higher than this lowest concentration.
Applicant next argued that ideal pH is dependent on which sugars are present in the mixture and that the GRAS Notice “fails to teach any of the benefits associated with a pH of 3.0 to 5.0, i.e., reduced allulose degradation, decreased color and HMF formation” (Applicant’s Remarks, p. 11, ¶2; Pohrte Declaration, ¶¶ 13, 15-16, 27-28).
However, the disclosed pH range is only twice as broad as that present claimed, so Applicant’s assertion that the claimed range is “very narrow” is not a fair characterization of what is actually claimed. Examiner maintains that the disclosed range is adequate to deem the claimed range obvious. As discussed previously, the GRAS Notice teaches that the product described in the document is “a highly purified form of allulose with small amounts of other related monosaccharides” (p. 2, ¶1) that may be obtained via “[s]eparation of allulose from sugars via separation chromatography” (p. 6, Fig. 1, steps 5-6). Applicant’s arguments that are based on an incorrect presumption that the product of the reference is a mixed sugar composition are thus unpersuasive. No requirements pertaining to decreased color or HMF formation are presently claimed (claim 10 only requires a starting HMF concentration), so Applicant’s argument directed to such features are of no consequence.
Applicant then argued that achieving a stable form of the claimed syrup involves numerous factors that are not taught in the GRAS Notice (Applicant’s Remarks, p. 11, ¶3 – p. 12, ¶1; Pohrte Declaration, ¶¶4-8). Applicant alleged that the claimed allulose syrup exhibits multiple facets of stability, including being chemically, physically, and microbially stable (Applicant’s Remarks, p. 12, ¶¶1-3; Pohrte Declaration, ¶¶4-8). 
However, the shelf life is defined in claim 1 only as maintaining an allulose content of greater than 80% by weight for at least three months—nothing else. There is no requirement regarding any other features, such as microbial stability, which undermines Applicant’s argument related to such features. Examiner maintains that because the disclosed product and the claimed product are substantially identical, then the shelf-life would inherently be the same. Applicant’s attempt to characterize the composition of the GRAS Notice as a mixed-sugar composition contradicts the indication in the reference that it refers to a high-purity form of allulose. While additional factors such as storage temperature may affect the shelf life, the present claim does not require the syrup to be stored at temperatures that would maintain the claimed shelf life; the claim is merely directed to a composition, the allulose syrup, regardless of whether it is stored for three months under conditions that maintain its integrity. To the extent the claimed composition may achieve the claimed shelf life at any particular storage or production conditions, the prior art product would likewise achieve the same shelf life due to being understood as essentially being the same product. The reference specifically indicates that other sugars are separated from the allulose (p. 6, Fig. 1, step 5), such that varying stability profiles of different sugars would not be expected to materially affect the stability profile of purified allulose. Applicant’s arguments relating to the stability of the claimed syrup are unpersuasive.
Applicant next argued that the claimed dry solids content was determined to be optimal for long-term stability (Applicant’s Remarks, p. 12, ¶4 – p. 13, ¶1).
However, producing a purified allulose composition according to the GRAS Notice would necessarily result in the resultant product having a single purity value. Applicant’s claimed syrup does not amount to anything more than selecting a purity value within the disclosed range. MPEP 2145 II states: “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” That Applicant has identified an optimal purity for maximizing the shelf life does not render a syrup having such a purity non-obvious. Such a determination is particularly appropriate where the latent property—maximized shelf-life—would not necessarily even materialize for use of the syrup in practice. That is, allulose syrup having the claimed concentration would not necessarily always be stored for three months prior to use. Further still, determination of the optimal purity for maximizing shelf life would merely require routine analysis of the product, which further undermines the assertion that the claimed purity should be deemed non-obvious.
Applicant also argued that the claimed pH allows for an optimized balance between allulose stability and color/HMF formation (p. 13, ¶2).
However, the pH range claimed in claim 1 of 3.0-5.0 is only half of that disclosed in the GRAS Notice of 3.0-7.0, and thus cannot be said to be especially more narrow than the disclosed range—at least to the point that the claimed range should be considered non-obvious. Even where the pH range is claimed in narrower ranges, like 3.8-4.2 in claim 8, producing a product according to the GRAS Notice would still require the selection of an individual pH value. Since the color/HMF formation are not presently claimed, though, there is nothing critical about any such pH value that falls within the disclosed range. In other words, it does not matter if the prior art product appreciably changes color and forms high HMF content, as such changes still fall within the scope of the claimed syrup (claim 10 only requires an initial HMF content).
 Applicant next argued that claimed shelf-life is not inherent (Applicant’s Remarks, p. 13, ¶6 – p. 17, ¶2). Applicant stated: “[a]s set forth in detail above, the syrup as claimed in claim 1 is not substantially identical in composition to any product disclosed in the GRAS Notice 498” (Applicant’s Remarks, p. 15, ¶1)”.
Presumably, Applicant is referring to the speculative analysis based on the commercial product marketed by Matsutani. As Examiner noted, there is no actual correlation between the commercial product and the disclosure of the GRAS Notice. While the Matsutani product may fall within the scope of some product parameters disclosed in the GRAS Notice, the GRAS Notice specifically indicates it is directed to a “highly purified form of allulose” (p. 2, ¶1). It cannot be reasonably interpreted as being directed to a mixed sugar product. Applicant has thus failed to persuasively rebut the presumption that the disclosed product is substantially identical to the claimed product, and Examiner maintains that the claimed shelf life would be obvious on the basis of inherency remains appropriate.
Again, the only thing regarding shelf life that is actually required is an allulose content of >80%, when the starting allulose content may be as high as 100% by weight on a dry solids basis. The issue is merely one of allulose degradation. All allulose syrups (indeed all food products) will have some shelf life, so there is no question as to whether shelf life per se is an inherent feature. That is, the present analysis is not an issue of whether some imperceptible feature is inherent; the issue is only whether a particular degree of shelf life stability would be inherent. Numerous techniques are known in the art for preserving product integrity, such as maintaining low storage temperatures, storing the product away from light sources, etc., which could be utilized by a practitioner to ensure product integrity over time. Also, since no storage conditions are claimed, there is no indication that a syrup that meets all the claimed requirements (i.e., Applicant’s actual product) would necessarily meet the claimed shelf-life limitation if it were subject to particularly high temperatures (e.g., >50°C) or other detrimental environmental conditions. Claim 1 is directed to an allulose syrup per se that would be able to meet the claimed shelf-life conditions regardless of whether it was actually stored for three months; the claim is not limited to only a product that has already been stored for three months in order to measure the purity requirement of the shelf stability limitation. Given all these considerations, the only real apparent measure of the shelf-life of the syrup appears to be based on essentially having a “high enough” initial purity such that even with any allulose degradation, the syrup still has a purity that exceeds 80% after three months. Since GRAS Notice discloses an allulose product with such a purity, Examiner maintains that such a product would exhibit a comparable shelf life as the claimed product. Applicant has not persuasively rebutted this determination.
Applicant further asserted that the prior art product was disclosed as being yellow, which the present specification indicates is indicative of a product that at least begun to degrade (Applicant’s Remarks, p. 18, ¶5 – p. 19, ¶1; Pohrte Declaration, ¶¶18, 19, and 29).
Applicant admits that the inventive syrups may be “slightly yellow” (Applicant’s Remarks, p. 19, ¶1), which wholly undermines the argument pertaining to color. Further, color is not required in any of the present claims.
Applicant then asserted additional alleged distinctions of the claimed product compared to the prior art product, including differences related to microbial stability, degradation rate, crystallization, color, HMF formation, storage temperature, six-month stability data, commercial viability (Applicant’s Remarks, p. 19, ¶2 – p. 22, ¶2; Pohrte Declaration, ¶¶9-31).
The optimization of the combination of various factors asserted by Applicant is noted. Critically, though, none of those factors are claimed, except for having an allulose content of greater than 80% by weight after three months and the other values that are disclosed by the GRAS Notice. All of Applicant’s arguments related to microbial stability, crystallization, color, HMF formation, storage temperature, stability beyond three months, and commercial viability do not weigh into the patentability analysis. Even the degradation rate is claimed as potentially being up to 20% (with a starting concentration of 100% by weight allulose on a dry solids basis and >80% by weight after a three-month storage period), which appears to far exceed the experimental values attained at various temperature/pH/concentration values (Figs. 30 and 31). Should Applicant limit the present claims to actually incorporate limitations that better reflect the asserted advantages of the disclosed allulose syrup, Applicant’s arguments would likely be of more persuasive value. As the claims are presently written, though, they are substantially broader than Applicant’s arguments related to the asserted distinguishing features and consequently remain obvious and unpatentable in view of the GRAS Notice.
Regarding claim 18, Applicant asserted that avoiding the Maillard reaction should not be considered as motivation for including buffers, since the Maillard reaction occurs at elevated temperature (Applicant’s Remarks, p. 23, ¶3).
However, Oshima et al. indicates that the initial pH contributes in part to increased degradation (p. 417, column 1, ¶3 – column 2, ¶1). Thus, addition of a buffer to an allulose syrup prior to subjecting the material would be obvious in order to modify and control the degradation of the material in any subsequent heating step, such as in a food preparation step. Examiner thus maintains that adequate and proper motivation for adding the claimed concentration of buffer to the allulose syrup was detailed in the claim rejection. Further, no temperature is required, which undermines Applicant’s argument pertaining to the Maillard reaction occurring at temperatures higher than ambient/storage temperatures.
Regarding Lee et al. (U.S. 2011/0237790), Applicant asserted that the disclosed ranges should not be taken literally but instead should be read as teaching that for supersaturation to occur the concentration would need to be higher than 80% (Applicant’s Remarks, p. 23, ¶4 – pp. 24, ¶2; Pohrte Declaration, ¶¶32-34). Applicant asserted that Lee teaches away from the claimed allulose syrup that is shelf-stable, including being resistant to crystallization (Applicant’s Remarks, p. 24, ¶2).
Lee et al. is not currently relied on in the claim rejections. Applicant’s arguments are noted and will be considered in due course should be Lee et al. be cited in any claim rejections. To clarify one point asserted by Applicant—shelf-life as defined in claim 1 does not require any crystallization limitation.
Regarding Woodyer (U.S. 2014/0271746 A1), Applicant asserted various arguments before concluding that none of the cited prior art teaches the optimized allulose syrup disclosed in the present application (Applicant’s Remarks, p. 24, ¶3 – p. 25, ¶2).
Woodyer is not relied on as prior art but was cited to highlight the position adopted by one of the present inventors prior to the filing of the present application that, in essence, no particular motivation was required to select any particular concentration of allulose when producing a syrup, which contradicted Applicant’s argument that a particular motivation is necessary for selecting a particular concentration.
Notably, Applicant admits that “[i]t is true that a syrup having a desired solids content can be prepared by dissolving a dry powder or crystalline carbohydrate in water and then diluting or concentrating the solution to the desired concentration” (Applicant’s Remarks, p. 25, ¶1; Pohrte Declaration, ¶37). Examiner agrees, particularly as that accurately reflects the syrup that is actually claimed. All of Applicant’s arguments directed toward identifying the sweet spot optimizing various parameters are much narrower than the syrup that is actually claimed and consequently are of limited persuasive value.
The rejections of claims 1, 4-26, and 28-32 have been maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1, 4-26, and 28-32 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793